UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). o Definitive Proxy Statement. x Definitive Additional Materials. o Soliciting Material Pursuant to § 240.14a-12. ADVISORS SERIES TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: YOUR REVIEW AND RESPONSE ARE REQUESTED [DATE] INSIDE ADDRESS INSIDE ADDRESS INSIDE ADDRESS RE:Coldstream Dividend Growth Fund (CMDGX) – Proxy Statement Dear [CLIENT], We are pleased to announce that Coldstream Capital Management, Inc. (“Coldstream”) employees will own, once again, a majority of Coldstream’s outstanding shares pursuant to an agreement entered into between Coldstream Holdings, Inc., Coldstream’s holding company, and Boston Private Financial Holdings, Inc. (“BPFH”).BPFH has been a shareholder of Coldstream Holdings, Inc., and thereby Coldstream, since 2002, and during this time Coldstream has greatly enjoyed and benefited from the knowledge, expertise and resources that BPFH has provided.Now, with the full support of BPFH, Coldstream Holdings, Inc. will redeem all of BPFH’s holdings in its stock. As you know, Coldstream is the investment advisor of the Coldstream Dividend Growth Fund (the “Fund”) in which you are a shareholder.The redemption of Coldstream shares from BPFH requires a new investment advisory agreement between Coldstream and the Fund with majority consent of the shareholders of the Fund.We respectively request your shareholder consent in order to complete the redemption of shares from BPFH; information about this transaction is contained in the enclosed Proxy Statement. Please complete, sign and return promptly the enclosed proxy card(s) so that a vote quorum will be achieved and a maximum number of shares may be voted affirmatively for the Fund’s proposal by December 27, 2010. Sincerely, Robert D. Frazier Chief Operating Officer Enclosures
